Citation Nr: 0126802	
Decision Date: 11/27/01    Archive Date: 12/03/01	

DOCKET NO.  93-11 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability evaluation of a 
lumbar spine disorder, status post laminectomy, rated as 
40 percent disabling from January 30, 1991 and as 60 percent 
disabling from May 3, 2000.

2.  Entitlement to an increased disability evaluation of 
residuals of right wrist fracture with prosthesis (major), 
currently rated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:  Colorado Department of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1942 to December 1945 and from February 1946 to July 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado. 

When the case was previously before the Board in February 
1995, the issues were entitlement to restoration of a 
20 percent rating for a back disability and entitlement to a 
rating in excess of 20 percent for a back disability.  An 
October 1964 rating decision granted service connection for 
the postoperative residuals of a laminectomy of the lumbar 
spine, rated as 20 percent disabling under Code 5293, 
effective August 1, 1964.  That rating decision also granted 
service connection for residuals of a right wrist fracture, 
assigning a 10 percent disability evaluation, also effective 
August 1, 1964.  The veteran was properly notified of this 
decision, but did not appeal.

The veteran subsequently waived receipt of VA compensation in 
favor of military retired pay.  On January 9, 1989, the RO 
received the veteran's request for compensation from VA, in 
lieu of military retired pay.  The veteran was examined in 
July 1989.  An October 1989 rating decision evaluated the 
back disability as 20 percent disabling.  The previous 
20 percent evaluation from August 1964 was noted and it was 
commented that the evidence was insufficient to evaluate the 
disability from November 1965 to March 1989.  The veteran did 
not submit a timely notice of disagreement with the 20 
percent rating.  In November 1989, he requested an earlier 
effective date.  A March 1990 rating decision evaluated the 
back disability as 20 percent disabling from January 9, 1989.  
The veteran did not submit a timely notice of disagreement 
with that decision.  

The current appeal arises from a claim received on January 
30, 1991.  The veteran was examined in August 1991.  A 
September 1991 rating decision reduced the evaluation for the 
service-connected back disability to 10 percent from the date 
of the August 1991 examination.  In a February 1995 remand, 
the Board pointed out that in circumstances similar to this 
case, the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, herein 
"Court") held in Salgado v. Brown, 4 Vet. App. 316 (1993) 
that a veteran's disability rating, that had been in place 
for more than 20 years, was protected by 38 U.S.C. 110 even 
though the veteran had not elected to receive VA disability 
compensation in lieu of military retirement pay.  In an 
August 1995 rating decision, the RO restored the 20 percent 
evaluation for status post lumbar spine laminectomy from 
August 1, 1964.  The RO also granted a 40 percent rating from 
January 30, 1991.  A November 2000 rating decision granted a 
60 percent evaluation from May 3, 2000.  Thus, the back 
issues are no longer as stated by the Board in February 1995, 
but rather are as set forth above.  

The veteran's request for an increased disability rating for 
his wrist disorder, received by VA in January 1991, was 
granted by a rating decision in December 1994.  The veteran 
appealed the 30 percent rating that had been awarded.  Since 
the Board's February 1995 Remand, the evaluation of the 
service-connected right wrist disorder was developed for 
appellate consideration.

Entitlement to a total rating based on individual 
unemployability has been in effect from September 29, 1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to May 3, 2000, the service-connected back disorder 
was manifested by an intervertebral disc syndrome which was 
no more than severe.  

3.  As of May 3, 2000, the service connected back disorder 
was manifested by a pronounced intervertebral disc syndrome.  

4.  The veteran does not have complete bony fixation 
(ankylosis) of the spine in an unfavorable angle with marked 
deformity.  

5.  The service-connected residuals of a right wrist fracture 
with prosthesis (major) are manifested by chronic residuals 
consisting of severe, painful motion and weakness in the 
affected major extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent of the 
service-connected back disability were not met prior to 
May 3, 2000.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Code 5293 (2001) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a)).  

2.  The criteria for a rating in excess of 60 percent for the 
service-connected back disorder have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Code 5293 (2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

3.  The criteria for a 40 percent rating for residuals of 
right wrist fracture with prosthesis (major) have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Code 5053 (2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "VCAA") became law while 
this claim was pending.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Further, implementing 
regulations have been published.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for amendments not 
applicable here, the provisions of the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  

The RO did not consider the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  However, the veteran was not prejudiced.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under VCAA and implementing 
regulations.  Further, VA has completed the development of 
this case under all applicable law, regulations and VA 
procedural guidance.  See also 38 C.F.R. § 3.103 (2001).  
Therefore, it would not abridge the appellant's rights under 
VCAA and implementing regulations for the Board to proceed to 
review the appeal.  

Specifically, the veteran's application for higher 
evaluations of his service-connected lumbar spine and right 
wrist disorders is complete.  38 U.S.C.A. § 5102 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §3.159(a)(3)).  The rating decision, 
statement of the case, and supplemental statement of the case 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §3.159(c)).  
Letters dated in October 1999 and April 2000 requested the 
veteran to submit private records or complete enclosed 
releases so that VA could obtain the records.  The veteran 
did not respond.  This was noted in the November 2000 
supplemental statement of the case.  The statements of the 
case and the supplemental statements of the case notified the 
veteran of the records which were obtained and which records 
VA was unable to obtain, the efforts made to obtain records, 
and further VA action.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2001).  

All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(2)).  The service medical records are in the claims 
folder.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  VA 
records have been obtained.  38 U.S.C.A. § 5103A(c)(2) (West 
Supp. 2001).  The veteran has been examined by VA and a 
medical opinion rendered.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §3.159(c)(4)).  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Notably, neither the appellant nor the representative has 
asserted that the case requires further development or action 
under VCAA or its implementing regulations.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard, at 
393.  

Service-connected disabilities are rated in accordance with 
the schedule of ratings which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 115 (West 1991); 
38 C.F.R. Part 4, (2001).  

Evaluation Of A Lumbar Spine Disorder, Status Post 
Laminectomy

An intervertebral disc syndrome is rated as noncompensable 
where postoperative, cured.  A mild intervertebral disc 
syndrome is rated as 10 percent disabling.  A moderate 
disability with recurring attacks is rated as 20 percent 
disabling.  A severe condition with recurring attacks with 
intermittent relief is rated as 40 percent disabling.  A 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief, is 
rated as 60 percent disabling.  38 C.F.R. Part 4, Code 5293).  

Limitation of motion of the lumbar spine will be rated as 
10 percent disabling where slight, 20 percent disabling where 
moderate, and 40 percent disabling where severe.  38 C.F.R. 
Part 4, Code 5292 (2001).  

Ankylosis of the lumbar spine will be rated as 40 percent 
disabling where favorable and as 50 percent disabling where 
unfavorable.  38 C.F.R. Part 4, Code 5289 (2001).

Complete bony fixation (ankylosis) of the spine will be rated 
as 60 percent disabling when at a favorable angle, and as 
100 percent disabling when at an unfavorable angle with 
marked deformity and involvement of major joints (Marie 
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. Part 4, Code 5286 (2001).  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to the 
claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Service medical records show that the veteran underwent a 
lumbosacral fusion with local bone from the right iliac crest 
in February 1962.  X-ray studies showed surgical excision of 
the posterior arch of the fifth lumbar vertebra and bony 
fusion posterior bridging of L4, L5 and S1.  In March 1964, a 
private orthopedic surgeon reported on his examination of the 
veteran.  X-ray studies at that time were interpreted as 
showing a dense fusion extending from the posterior arch of 
the fourth lumbar vertebra to below the second sacral 
segment.  A Grade I spondylolisthesis was noted at the 
lumbosacral joint.

On January 30, 1991, the RO received the veteran's current 
claim.  The veteran has not reported, and the record does not 
contain any evidence of, the increased disability in the year 
prior to receipt of the claim.  38 U.S.C. 5110(b)(2) (West 
1991); 38 C.F.R. 3.400(o) (2001).  In an April 1996 rating 
decision, the RO rated the service-connected back disorder as 
40 percent disabling from January 30, 1991.  

The report of the August 1991 VA examination shows that the 
veteran denied daily pain but reported that pain could be 
precipitated by lifting over his head, prolonged standing or 
rapid movement.  He was no longer able to play sports or do 
heavy lifting on his arm.  He noted occasional nocturnal 
awakening, 2 to 3 nights per week.  Pain was located in his 
lower back and radiated down his right leg.  He denied 
paresthesia or numbness but claimed that his legs felt weak.  
He could walk a quarter to a half of mile at his own speed 
and negotiate stairs if he took his time.

On physical examination, straight leg raising was from 0 to 
85 degrees on the right and left, without radicular symptoms.  
Midthigh circumference was somewhat diminished on the left, 
being 44 centimeters as compared to 46 centimeters on the 
right.  Midcalf circumference was identical.  Muscle strength 
was rated as normal, 5/5 with no focal weakness for the 
veteran's age and condition.  He had a normal station and was 
able to balance on each leg alone, briefly.  He was very 
unstable when attempting to walk on his heels and toes and in 
a tandem fashion with one foot placed directly in front of 
the other and required the aid of a table to maintain his 
balance.  On bending at the waist with his knees locked, the 
veteran could bring his fingertips to within 4 inches of his 
toes.  He was able to flex forward from 0 to 85 degrees, 
which was diminished, and extend backward from 0 to 
30 degrees, which was somewhat diminished, laterally rotate 
from 0 to 35 degrees, which was normal, and laterally flex 
from 0 to 40 degrees, which was also normal.  Right and left 
patellar reflexes were two plus and symmetrical, as were the 
Achilles reflexes.  Sensory testing to pinprick and light 
touch had normal responses in all dermatomes of the lower 
extremities.  It was noted that the veteran had some 
difficulty with a deep knee bend.  Diagnoses were lumbar 
spine:  Status post laminectomy and spinal fusion with 
residuals of:  a well-healed scar; left leg atrophy; 
decreased range of motion; and discomfort.  

In evaluating the August 1991 examination report, it should 
be noted that there were no findings which would approximate 
the criteria for a 60 percent rating for an intervertebral 
disc syndrome.  Specifically, there was no demonstrable 
muscle spasm despite bending various ways.  The ankle jerk 
(or Achilles reflex) was not absent; rather, it was normal at 
two plus.  Further, the other neurologic findings were normal 
or minimal and did not approximate the sciatic neuropathy or 
neurologic findings appropriate to a pronounced level of 
intervertebral disc syndrome.  38 C.F.R. Part 4, Code 5293 
(2001).  

Considering the rating criteria for ankylosis, in light of 
the history of vertebral fusion, the record shows that the 
veteran's back had a diminished range of flexion but it was 
not ankylosed in an unfavorable position.  38 C.F.R. Part 4, 
Code 5286 (2001).  

In a report dated in September 1991, a private orthopedic 
surgeon A. D., M.D., discussed his examination of the 
veteran.  It was noted that the veteran had an intercurrent 
automobile accident injury in September 1990.  The veteran 
reported that his current level of back pain was 7/10 and 
that it had been 4/10 in September 1990.  He stated that it 
occurred all day, every day, and had deteriorated some 
50 percent.  This was worse with bending and lifting and 
working overhead, it was relieved by rest and heat.  On 
examination, the veteran had a normal toe and heel gait.  He 
moved in a rather guarded fashion on and off the table.  
There was tenderness in the supraspinatus muscles on both 
sides and tenderness over the lumbosacral spine in the middle 
and the paraspinal area.  There was a healed lumbosacral 
incision.  December 1990 X-ray films were read as showing 
evidence of isthmic spondylolisthesis of L5 on S1, of 
Grade II severity.  There was evidence of some fragmentation 
of the graft and previous attempts of L5-S1 fusion.  There 
was calcification of the anterior longitudinal ligament of 
L1-2 and L2-3.  There was retrolisthesis of L4 and L5.  There 
were degenerative joint changes of the facet joints at L4-L5 
and L5-S1.  There was marked loss of disc height at L5-S1.  
There was kissing spine formation at L3-L4.  The physician 
reviewed the history of the veteran's spinal problems.  The 
clinical impression was lumbar spondylolysis and 
spondylolisthesis of L5 on S1.  The doctor expressed the 
opinion that he was assigned a 25 percent whole person 
permanent partial impairment, based on the veteran's 
symptomatic degenerative spondylolysis of his cervical, 
thoracic and lumbar spine and his long-standing 
spondylolisthesis of the lumbosacral junction.  

In his report, Dr. A. D. assigned a 25 percent disability 
rating of the veteran's cervical, thoracic, lumbar spine and 
lumbosacral junction disorders.  He did not identify any 
demonstrable muscle spasm, absent ankle jerk, sciatic 
neuropathy, or other neurologic findings appropriate to a 
60 percent rating under the VA rating schedule.  

The record includes reports from a private hospital, Memorial 
Hospital, for admissions in September 1990, February 1991, 
and April 1991.  These reports do not reflect manifestations 
which would meet any applicable criteria for a rating in 
excess of 40 percent.  

Notes from L. M. D., M.D., reflect treatment of the veteran 
from October 1990 to May 1992.  The notes primarily deal with 
the residuals of the September 1990 automobile accident, 
including the veteran's neck.  As early as October 1990, the 
doctor noted the veteran's range of motion in his low back 
was full but slow.  In early 1991, it was reported that the 
veteran still had discomfort in his low back, neurovascular 
findings in the legs were "okay"; such normal neurologic 
findings in the legs would preclude absent ankle jerks. The 
doctor also noted the veteran had nearly a full range of 
motion in his low back.  Review of Dr. L. M. D.'s notes 
through May 1992 does not disclose any muscle spasm, absent 
ankle jerks or other neurologic findings consistent with a 
60 percent rating.  Neither do the notes show any unfavorable 
ankylosis.  

In July 1992, the veteran presented sworn testimony at a 
hearing at the RO.  The veteran's spouse also provided sworn 
testimony on his behalf.  She testified that it was difficult 
for the veteran to sleep because of his back.  She stated 
that he was unable to do things on their small ranch.  The 
veteran was unable to walk in a straight line.  He was in 
pain.  She reported that his back was affected by arthritis.  
In his testimony, the veteran described his symptoms.  He 
reported pain on lifting his legs.  His muscles were stiff 
and he had a muscle loss from lack of use.  He reported that 
bending over caused tightness and pain in his back.  The 
veteran testified of numerous instances in which back pain 
affected his activities.  He also described his treatment.  
Neither the veteran nor his spouse described paravertebral 
spasms.  As lay witnesses, they did not and could not 
identify the neurologic manifestations required for a 
60 percent rating.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Records from Rustic Hills Physical Therapy showed treatment 
of the veteran between September 1990 and March 1995.  A 
report dated in May 1993, to Dr. L. M. D., recounts a long 
history of back problems which had progressively worsened 
over the years and had recently become intense to the point 
where the veteran could hardly straighten up.  He currently 
complained of heaviness and numbness in the low back area, 
which sometimes increased to a dull pain or a sharp pain.  
Objectively, lumbar spine motion was moderately limited when 
flexing in a standing position and was in normal limits when 
flexing, supine.  Lumbar spine extension was maximally 
limited in standing and moderately to maximally limited in 
prone.  Various lumbar spine movements did not cause any 
significant pain, except for extension in lying, which the 
veteran described as a "heavy pain."  Strength was grossly 4-
/5 in the lower extremities.  Neurologically, reflexes were 
normal.  Bilateral hip joints were somewhat limited in range 
of motion and positive for pain with faber/fadir testing.  
There was some tenderness to deep palpation in the lumbar 
spine area.  There was no report of muscle spasm.  The 
comment that there were normal reflexes means that the ankle 
jerk reflex was not absent.  It also indicates that the 
neurologic deficits required for a 60 percent rating were not 
present.  Follow-up reports and clinical records show some 
improvement and do not show any of the manifestations 
required for a 60 percent rating nor do they show unfavorable 
ankylosis.  

The veteran was given a VA examination in May 1995.  He 
reported chronic back pain, for which he received medication.  
He described an essentially constant pain aggravated by 
activity.  He reported occasional radicular-like pain running 
down the posterolateral region of his right leg.  
Infrequently, the radiating pain involved the left side.  
Motor examination disclosed mild diffuse weakness throughout, 
generally 5- to 4+/5.  Muscle tone was generally 
unremarkable.  The veteran had slight diffuse weakness in his 
lower extremities.  The doctor commented that the weakness 
was probably explainable by the veteran's age, combined with 
disuse.  The doctor stated that there was no clear evidence 
of underlying neurological weakness.  The veteran's deep 
tendon reflexes were generally 2/2 and symmetrical 
throughout.  Plantar responses were equivocal to down-going 
bilaterally.  Coordination testing disclosed some mild ataxia 
noted with the left finger to nose testing and was otherwise 
intact.  Sensory testing disclosed some mild decreased 
vibration sense bilaterally which the examiner opined was 
probably consistent with the veteran's age.  Proprioception, 
light touch, and pinprick responses were generally intact, 
bilaterally.  On back examination, the veteran did tend to 
have an increased tone in his paraspinous muscles in the 
lumbar region, although no overt spasm was noted.  On 
straight leg raising, the veteran reported discomfort in his 
low back at approximately 80 degrees bilaterally.  No 
radicular symptoms were elicited by the maneuver.  

The May 1995 VA examination touched upon the critical 
criteria for a 60 percent rating.  The doctor specifically 
stated that there was no overt spasm in the paraspinous 
muscles in the lumbar region.  The doctor also stated that 
the deep tendon reflexes, which include the ankle jerk, were 
generally normal at 2/2 and symmetrical throughout.  The 
other neurologic findings establish that the veteran did not 
have the sciatic neuropathy with characteristic pain or other 
neurologic findings which approximate a pronounced 
intervertebral disc syndrome.  The evidence also establishes 
that there was motion in the back and there was no ankylosis 
in an unfavorable position.  

The record also contains copies of notes from November 1993 
to April 1995 from Dr. L. M. D.  In November 1993, the doctor 
noted the veteran's complaints.  Objectively, the veteran had 
about 50 percent lateral bending of his back.  He could bend 
forward to bring his fingertips within 14 to 15 inches of the 
floor.  As he extended, lumbosacral rhythm was slow and 
slightly irregular.  He could heel and toe walk and ankle 
reflexes were one plus.  Straight leg raising was essentially 
unremarkable and hip rotation was okay.  Similar findings 
were recorded on subsequent visits.  In April 1995, it was 
noted that the veteran had about a 50 percent range of motion 
in his low back although the doctor felt that forward flexion 
was better than before.  Continued physical therapy was 
recommended.  These records show that the veteran's ankle 
reflexes were present.  No evidence of spasm was reported.  
The doctor did not describe the neurologic deficits 
consistent with a pronounced intervertebral disc syndrome. 

A summary shows that the veteran was admitted to a private 
hospital in June 1993.  It was noted that he had been 
involved in a motor vehicle accident in September 1990 and 
had an exacerbation of neck pain without real specific 
radicular symptoms; however, with bilateral low back and 
occasional buttock pain.  The veteran stated that his back 
pain was dull and achy and was exacerbated by prolonged 
standing or sitting.  The veteran entered the hospital with a 
noticeable list to the left, without noticeable limp.  
Palpation revealed no specific trigger point tenderness 
throughout the lumbosacral area, buttocks or thighs.  
Straight leg raising went to approximately 45 degrees 
bilaterally, with cramping in the thighs.  The veteran was 
intact to light touch throughout the lower extremities.  
Reflexes were intact and two plus at the patellar and 
Achilles tendon bilaterally.  Motor examination revealed 
somewhat diffuse weakness with ratcheting break-away 
movements on testing throughout the motor examination.  It 
was the assessment that the veteran had a significant history 
of arthritic degeneration, who presented at that time for 
increasing severity of back pain without clear radicular 
components.  It was noted that the veteran might benefit from 
medication; however, back pain without radicular symptoms was 
certainly not amenable to therapy as was radicular pain.  

Here again, the June 1993 private hospital report provides no 
evidence of demonstrable muscle spasm, although the report 
clearly shows that the back was examined by palpation.  The 
ankle jerk (or Achilles tendon reflex) was not absent but was 
normal at two plus.  The doctor specified that there was no 
radicular pain or other symptoms; that is, there was no pain 
or other symptoms radiating into the lower extremities such 
as would be present with sciatic neuropathy with 
characteristic pain or other findings appropriate to the site 
of a diseased disc.  Consequently, these notations provide 
evidence against a rating in excess of 40 percent.  

A summary of private hospitalization in September 1993 shows 
that the veteran was admitted with a complaint of low back 
pain and bilateral lower extremity pain.  Treatment was 
discussed.  There was no report of demonstrable muscle spasm, 
absent ankle jerk, or other neurologic findings required for 
a higher rating.  

Another VA examination was performed in March 1996.  The 
veteran reported that he used a cane for balance and was no 
longer able to go for walks.  He reported that he was able to 
take care of basic daily functions, although slowly.  The 
veteran's back pain had reportedly increased and was constant 
and sometimes "heavier."  It kept him awake a little.  It 
interfered with sitting, standing, walking, bending and 
lifting.  The examiner noted that the veteran was frail and 
poorly conditioned.  He needed help getting on the scale and 
it required the examiner and the veteran's son to move the 
veteran up on to the examining table.  Back examination was 
difficult secondary to dizziness.  Consequently, only side 
bending was tested and that was markedly limited to 
10 degrees.  Deep tendon reflexes were not tested at the 
ankles because of apparent discomfort with the tendon reflex 
testing.  X-ray studies of the lumbar spine disclosed severe 
degenerative facet disease at L4-L5 and L5-S1 with anterior 
listhesis of the L5 vertebral body relative to the level 
above and below; decreased vertebral body height of the L5 
vertebral body; and mild degenerative osteophytes at the 
remainder of the lumbar levels.  While this report shows a 
severe disability, supporting the 40 percent rating assigned 
by the RO, it does not show a pronounced intervertebral disc 
syndrome with associated neurologic symptoms, demonstrable 
muscle spasm or absent ankle jerk.  Further, while there are 
degenerative changes, the spine is not ankylosed in an 
unfavorable position.  

VA clinical notes for 1997 and 1998 are of record.  These 
reflect continuing back complaints.  The records do not show 
demonstrable muscle spasm, absent ankle jerk, sciatic 
neuropathy or other neurologic findings associated with a 
pronounced intervertebral disc syndrome.  Neither do the 
records reflect unfavorable ankylosis.  

In a letter dated in November 1998, L. J. A., Jr., M.D., 
reported that he had been working as a neurologist with the 
veteran.  The veteran's working diagnoses included 
Parkinson's disease and diabetic peripheral neuropathy.  He 
had a long-term problem with his back in the past.  The 
doctor noted that Parkinson's disease could increase back 
pain.  That occurred because of mechanical problems related 
to the shuffling gait and forward posture.  This letter 
associates the veteran's peripheral neuropathy with 
Parkinson's disease and diabetes and does not identify 
symptomatology of an intervertebral disc syndrome.  The 
letter does not describe manifestations of a pronounced 
intervertebral disc syndrome or unfavorable ankylosis 
required for higher ratings. 

In a letter dated in October 1998, O. M., M.D., stated that 
the veteran presented for evaluation secondary to pain and 
discomfort involving his low back and right hip area.  He 
complained of pain primarily in the low back area.  Low back 
pain was reported to radiate to the level of the right thigh.  
(It should be noted that radiation of pain into the lower 
extremities is consistent with an intervertebral disc 
syndrome diagnosis and the lower evaluations.  Radiation of 
pain, by itself without objective neurologic deficits, such 
as absent ankle jerks, does not approximate the requirements 
for a 60 percent rating.  See criteria set forth above.)  
Dr. O. M.'s examination of the veteran showed the sensory 
examination to be intact.  The range of motion was noted to 
be decreased.  The veteran had a stiff, shuffling gait.  
There were positive tremors of his upper extremities.  There 
was decreased dorsiflexion at 20 degrees, extension at 5 
degrees, rotation at 15 degrees to the right and 5 degrees to 
the left, and bending to 10 degrees.  There were no 
intraspinous defects to palpation.  Homans, Lasegue and faber 
tests were negative.  Pelvic compression testing was 
negative.  Motor strength was 4+/5.  Reflexes were 1+ at the 
knee and ankle.  The Babinski sign was negative.  Testing for 
clonus was negative.  X-ray study of the lumbar spine showed 
fusion from L4 to S1 posteriorly, L5 anterior listhesis 
Grade I, and spurs at L3 and L4.  It was the doctor's 
assessment that the veteran had osteoarthritis of the lumbar 
spine, status post spinal fusion L4-S1, spondylolisthesis, 
L5-S1, facet arthritis and Parkinson's disease.  The veteran 
was instructed in a program of range of motion and 
strengthening.  

Dr. O. M.'s report does not describe any demonstrable muscle 
spasm.  Ankle jerk reflexes were not absent; instead, 
reflexes at the ankle were present and 1+.  There was no 
finding of sciatic neuropathy with characteristic pain or 
other neurologic findings appropriate to a pronounced 
intervertebral disc syndrome.  X-rays showed fusion from L4 
to S1; however, there was no evidence of ankylosis at an 
unfavorable angle.  In summary, The physician's report does 
not present findings which approximate the criteria for a 
60 percent rating.  

The most recent VA examination was done in May 2000.  The RO 
subsequently granted a 60 percent rating, effective the date 
of the examination.  The 60 percent rating is the highest 
evaluation assignable for intervertebral disc syndrome.  
38 C.F.R. Part 4, Code 5293 (2001).  It exceeds other 
schedular criteria for the back, including the 50 percent 
rating assigned for unfavorable ankylosis of the lumbar 
spine.  38 C.F.R. Part 4, Codes 5289, 5292, 5293, 5294, 5295 
(2001).  The only criteria which would provide a higher 
rating would be for complete bony fixation (ankylosis) of the 
spine at an unfavorable angle with marked deformity and 
involvement of major joints (Marie Strumpell type) or without 
other joint involvement (Bechterew type), which is rated as 
100 percent disabling.  38 C.F.R. Part 4, Code 5286).  
Neither the May 2000 VA examination report, or any other 
evidence of record, describe such complete bony fixation at 
an unfavorable angle with marked deformity as to approximate 
such criteria for a 100 percent rating. 

On the May 2000 VA examination, the veteran reported that he 
presently experienced constant pain in his lower back with 
radiation to both extremities, the right greater than the 
left.  He experienced stiffness in the morning, for about two 
hours.  Pain was aggravated by cold, activity and inactivity.  
It was noted that he had been using a back brace and cane.  
Examination of the lumbosacral spine revealed an 11-
centimeter healed, nontender scar.  The veteran had 
tenderness of the spine and paraspinal muscles.  The report 
stated that no spasms were noted.  Range of motion on forward 
flexion decreased from 0 to 130 degrees.  Backward extension 
decreased from 0 to 20 degrees.  Lateroflexion to the left 
and right decreased from 0 to 20 degrees.  The veteran had 
pain with range of motion testing.  Straight leg testing was 
negative, bilaterally, at 60 degrees.  Repeat examination of 
the lumbosacral spine after exercise was unchanged.  There 
was no fatigability or incoordination.  Muscle strength for 
the lower extremities was 5/5.  Reflexes for both knees were 
two plus.  The examiner could not elicit reflexes for both 
ankles.  Sensation to light touch was intact throughout.  The 
diagnosis was lumbosacral spine status post laminectomy with 
degenerative disc and joint disease.  

The May 2000 VA examination found, for the first time, absent 
ankle jerk responses.  Thus, the May 2000 VA examination 
provides the earliest evidence that the service-connected 
back disability approximates the criteria for a 60 percent 
rating.  The report does not show that the criteria for an 
earlier or a higher rating have been met.  As a result, a 
rating in excess of 40 percent may not be assigned prior to 
the May 2000 examination and, as of the May 2000 VA 
examination, the service-connected disability does not meet 
any applicable criteria for a rating in excess of 60 percent.  

The Board has considered 38 C.F.R. Part 4, Code 5285.  This 
rating criteria addresses residuals of a fracture of the 
vertebra.  Since the veteran did not have a fracture of the 
vertebra, an additional 10 percent rating for a demonstrable 
deformity of a vertebral body cannot be assigned under this 
code.  

As set forth in detail above, the findings of the trained 
medical personnel provide the most probative evidence as to 
the extent of the service-connected back disability and 
whether it approximates the criteria for a higher evaluation.  
As discussed in detail above, the medical reports establish a 
preponderance of evidence showing that the service-connected 
back disability did not meet any applicable criteria for a 
60 percent rating prior to the May 3, 2000 VA examination and 
do not meet any applicable criteria for a rating in excess of 
60 percent.  

Evaluation Of Residuals Of Right Wrist Fracture With 
Prosthesis (Major)

The RO has established that the veteran's major upper 
extremity is his right.  The rating code provides criteria to 
rate the residuals of wrist replacement (prosthesis).  
Prosthetic replacement of wrist joint (major) will be rated 
as 100 percent disabling for 1 year following implantation of 
prosthesis.  With chronic residuals consisting of severe, 
painful motion or weakness in the affected major extremity, a 
40 percent rating will be assigned.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the disability will be rated by analogy to diagnostic code 
5214.  The minimum rating is 20 percent.  38 C.F.R. Part 4, 
Code 5053 (2001).  

Ankylosis of the major wrist in an unfavorable position, in 
any degree of palmar flexion, or with ulnar or radial 
deviation, will be rated as 50 percent disabling.  Ankylosis 
of the major wrist in any other position, except favorable, 
will be rated as 40 percent disabling.  Ankylosis of the 
major wrist in a favorable position in 20 degrees to 30 
degrees dorsiflexion will be rated as 30 percent disabling.  
Note: Extremely unfavorable ankylosis will be rated as loss 
of use of hands under diagnostic code 5125.  38 C.F.R. 
Part 4, Code 5214 (2001).  

The Board has also considered other rating criteria.  The 
maximum rating for limitation of wrist motion under Code 5215 
is 10 percent.  38 C.F.R. Part 4, Code 5215 (2001).  

Loss of supination and pronation, of the major extremity with 
bone fusion will be rated as 40 percent disabling if the hand 
is fixed in supination or hyperpronation, a 30 percent rating 
if hand is fixed in full pronation, and a 20 percent rating 
if the hand is fixed near the middle of the arc or in 
moderate pronation.  For a limitation of pronation, a maximum 
rating of 30 percent is assigned if motion is lost beyond the 
middle of the arc and a 20 percent rating is assigned if 
motion is lost beyond the last quarter of the arc, so that 
the hand does not approach full pronation.  A 10 percent 
rating is assigned for a limitation of supination to 30 
degrees or less.  38 C.F.R. Part 4, Code 5213 (2001).  

With these criteria in mind, the Board has reviewed the 
record and considered all the evidence.  However, the most 
probative evidence of the degree of impairment consists of 
records generated in proximity to and since the claim on 
appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service medical records include a March 1964 examination 
report from a private orthopedic surgeon.  X-rays revealed a 
transverse fracture of the right wrist involving the 
navicular bone.  There was no evidence of union whatsoever.  
There was sclerosis of adjacent margins of that carpal bone.  
The diagnosis was fracture, closed, navicular bone, right 
major wrist, with non-union.  

On the October 1964 VA orthopedic examination, direct 
examination and X-rays studies led to a diagnosis of 
fracture, right carponavicular bone, with non-union of 
fracture and secondary limitation of motion.  

Private medical records dated in 1985 show reinjury and 
treatment of carpal tunnel syndrome.  

In a clinical note dated in January 1986, B. H. P., M.D., 
reported that the veteran had recently had an operation by a 
Dr. P. on his right hand involving the replacement of bone 
with artificial tissue.  

On VA examination in July 1989, X-rays disclosed status post 
navicular prosthesis with complete joint space narrowing and 
severe surrounding osteoarthrosis, including joint space loss 
and multiple carpal cysts.  Degenerative changes extended to 
the medial wrist and involved the articulation of lunate and 
triquetrum.  There were cysts at the articulation of the 
hamate and first metacarpal base.  Degenerative changes of 
the first carpal metacarpal joint were noted.  The X-ray 
diagnosis was status post navicular prosthesis and extensive 
changes of osteoarthritis of the right wrist, post-traumatic.  

The current claim arose from a letter received by the RO on 
January 4, 1991, in which the veteran stated that his wrist 
was worse.  It was accompanied by a note from Dr. P. to the 
effect that the veteran needed a new wrist brace.  The 
doctor's note did not address any applicable rating criteria.  

The report of the August 1991 VA examination shows that the 
veteran complained of increased pain, numbness, and 
difficulty with grip.  He wore a splint, day and night, and 
reported pain if he moved the wrist without the splint.  Pain 
was aggravated if he bumped it or carried more than 25 to 30 
pounds.  Examination revealed right wrist dorsiflexion from 0 
to 10 degrees, palmar flexion of 0 degrees, radial deviation 
from 0 to 5 degrees and ulnar deviation from 0 to 10 degrees, 
all of which the examiner characterized as severely 
diminished.  The thenar eminence was diminished.  Scars were 
diagrammed.  The right wrist diagnosis was status post 
navicular fracture and subsequent navicular prosthesis 
placement with residuals of a well healed scar, severely 
limited range of motion and weakness requiring chronic 
external splint usage, osteoarthritis and discomfort.  

The report of Dr. A. D.'s September 1991 examination of the 
veteran shows that the veteran reported increased wrist pain 
with working overhead, elevation of the arms and lifting .  
Pain level was described as 9-10/10.  Jamar grip strengths on 
the left were 10, 10 and 10 as compared to 20, 18 and 16 on 
the right.  Pinch tests were 8, 8 and 6 on the left compared 
to 10, 8, and 6 on the left.  The right wrist had 10 degrees 
dorsiflexion compared to 20 degrees on the left and 10 
degrees volar flexion, compared to 20 degrees on the left.  
Carpal tunnel tests on both sides were positive.  He was 
noted to be wearing right and left wrist splints.  The 
clinical impression was that the veteran was status post 
right wrist fusion and had the clinical features of chronic 
bilateral carpal tunnel syndrome.  

The September 1991 rating decision assigned a 30 percent 
rating from the date of the August 1991 VA examination.  The 
RO received the notice of disagreement in December 1991.  A 
statement of the case was issued in January 1992.  The 
veteran's formal appeal was received in May 1992.  

In July 1992, the veteran and his wife presented sworn 
testimony at a hearing at the RO.  They described the 
veteran's current right wrist impairments in detail.  They 
did not report a range of motion.  

On the May 1995 VA neurologic examination, the veteran 
complained of pain related to carpal tunnel syndrome and 
arthritis in his wrists.  There was mild diffuse motor 
weakness throughout, generally 5- to 4+/5.  On the right, 
there was some additional weakness of the fingers and mild 
atrophy of the intrinsic muscles of the hand.  

On the May 1995 VA orthopedic examination, the veteran 
reported persistent wrist weakness and restricted motion.  A 
well-healed scar was noted on the lower right wrist.  
Dorsiflexion was 10 degrees.  Palmar flexion was 10 degrees.  
Radial deviation was 5 degrees.  Ulnar deviation was 10 
degrees.  Wrist extension and flexion strength were 3 to 4/5.  
The diagnosis was status post scaphoid (another name for the 
navicular bone) nonunion of the right wrist, status post 
implant arthroplasty with restricted range of motion, limited 
strength and degenerative changes on X-ray.  

The report of the March 1996 VA examination shows that the 
veteran was wearing splints to hold the wrist in a neutral 
position.  The wrist was not ordinarily tender but he had 
marked pain if it was bumped on the dorsum.  He was able to 
lift the weight of a book without difficulty.  He was able to 
write.  Right wrist motion was: 0 - 15 degrees flexion; 0 - 
15 degrees extension; radial deviation 0; ulnar deviation 0-
10.  The wrist was non-tender.  The diagnosis was status post 
navicular prosthesis with un-united fracture with 
osteoarthritis.  X-rays showed probable avascular necrosis of 
the scaphoid and degenerative changes.  

VA clinical records of 1997 and 1998 echo complaints of wrist 
pain.  

In a report dated in November 1998, Dr. P. diagnosed a 
silastic implant arthroplasty with advanced degenerative 
arthritis of the right wrist.  The veteran's subjective 
symptoms were weakness and intermittent pain and swelling.  
Objectively, the range of motion was 20 degrees flexion, 20 
degrees extension, 15 degrees radial deviation, and 20 
degrees ulnar deviation.  There was no crepitation or joint 
swelling.  It was recommended that the veteran protect the 
wrist by the use of a brace or splint.  

On the May 2000 VA examination, the veteran complained of 
constant pain in his right wrist, aggravated by cold weather, 
prolonged writing or if he accidentally bumped it.  It was 
stiff for about an hour in the morning and it swelled with 
any precipitating factor.  

The May 2000 examination disclosed a 6-centimeter healed, 
nontender scar on the dorsum of the right wrist.  There was 
no swelling or crepitation.  Dorsiflexion was from 0 to 10 
degrees.  Palmar flexion was from 0 to 10 degrees.  Radial 
and ulnar deviation went from 0 to 5 degrees.  The veteran 
had pain with the range of motion.  The diagnosis was right 
wrist status post surgery with prosthesis placement and 
degenerative joint disease.  

The records show that the veteran has consistently complained 
of pain.  The earlier examiners noted substantially 
restrictions of wrist motion without discussing how pain 
limited function.  That is, the earlier reports do not 
provide necessary rating information as required for 
evaluation of a joint in accordance with 38 C.F.R. §§ 4.40, 
4.45 (2001).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The May 2000 VA examination provides the most probative 
evidence as to the extent of disability throughout the period 
of the current claim because it provides the information 
required by 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  

The May 2000 VA examination shows that, while the veteran was 
able to move his wrist through a small range of motion, the 
range of motion was painful.  This approximates the chronic 
residuals consisting of severe, painful motion or weakness 
for which Code 5053 provides a 40 percent rating.  38 C.F.R. 
§ 4.7 (2001).  Considering the requirements of DeLuca, there 
is no acceptable evidence of lesser impairment during the 
period of the claim.

The May 2000 VA examination report shows that the surgical 
scar is healed and not tender.  There is no evidence that the 
scar is poorly nourished or ulcerated warranting a 
compensable rating under 38 C.F.R. Part 4, Code 7803 (2001).  
There is no evidence that the scar is demonstrably tender and 
painful on objective examination warranting a compensable 
rating under 38 C.F.R. Part 4, Code 7804 (2001).  There is no 
evidence that the scar, by itself, limits wrist function 
warranting a compensable rating under 38 C.F.R. Part 4, Code 
7805 (2001).  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board, as did the RO (see 
supplemental statement of the case dated in May 1999), finds 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2001).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected lumbar spine or right 
wrist disability, by themselves, have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 40 percent for the service-connected 
lumbar spine disorder, status post laminectomy, prior to 
May 3, 2000, is denied.

A rating in excess of 60 percent subsequent to May 2, 2001, 
for the service-connected lumbar spine disorder, status post 
laminectomy, is denied. 

A 40 percent rating for residuals of right wrist fracture 
with prosthesis (major) is granted, subject to the law and 
regulations governing the payment of monetary awards.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

